PCIJ_AB_63_OscarChinn_GBR_BEL_1934-12-12_JUD_01_ME_04_FR.txt. 131

OPINION INDIVIDUELLE DU JONKHEER VAN EYSINGA

Le soussigné ne peut pas se déclarer d’accord avec l'arrêt
de la Cour; il présente les observations suivantes.

*

L'article premier du compromis du 13 avril 1934 prie la
Cour permanente de Justice internationale de rendre jugement
en premier lieu sur le point suivant:

« Les mesures susvisées dont se plaint le Gouvernement du
Royaume-Uni sont-elles, compte tenu de toutes les circonstances
du cas, en opposition avec les obligations internationales du
Gouvernement belge vis-à-vis du Gouvernement du Royaume-
Uni? »

Le compromis ne dit pas où se trouvent les obligations inter-
nationales du Gouvernement belge vis-à-vis du Gouvernement
du Royaume-Uni, obligations avec lesquelles les mesures belges
incriminées ne seraient pas en harmonie. Mais il ressort
de la procédure écrite et orale que les deux Gouvernements
sont d'accord qu’en dehors du droit international commun non
écrit (lequel est laissé de côté par la présente opinion dissi-
dente), il s’agit uniquement de la Convention signée à Saint-
Germain le 10 septembre 1919 par les États-Unis d'Amérique,
la Belgique, l'Empire britannique, la France, l'Italie, le Japon
et le Portugal. Les instruments de ratification de ces Etats
sur cette convention ont été déposés dans les archives du
Gouvernement francais, celui des Etats-Unis d’Amérique tout
dernièrement, le 29 octobre 1934.

La première question qui se pose est celle de savoir si les
États signataires de la Convention de Saint-Germain avaient
bien le droit de considérer comme abrogés inter se 1’Acte géné-
ral de Berlin du 26 février 1885 (sauf les stipulations de son
article premier, reprises dans l’article premier de la Conven-
tion de Saint-Germain) et la Déclaration de Bruxelles du 2 juillet
1890, et de remplacer inter se ces conventions par les articles
de la Convention de Saint-Germain (art. 13).

A ce propos, il y a lieu de relever ce qui suit.

L’Acte général de Berlin du 26 février 1885 est entré en
vigueur pour treize Puissances contractantes et a été établi a
un moment où plusieurs d'entre elles étaient en train de pro-
céder à la colonisation de VAfrique centrale — qui, à cette

79
132 A/B 63 (CHINN). — OP. INDIV. VAN EYSINGA

époque, était encore en partie terra nullius —, ce qui pouvait
être de nature à amener de fâcheuses complications interna-
tionales. C’est principalement en vue de canaliser ces efforts.
colonisateurs que le prince de Bismarck, en collaboration étroite .
avec le Gouvernement français, a convoqué la Conférence de
Berlin. La conférence a eu pour résultat de doter la zone
de l’Afrique centrale définie dans l’article premier de l’Acte
général d’un statut intérnational qui a grandement diminué
le danger de conflits internationaux. Cette œuvre, éminemment
pacigérante, a été réalisée en instituant pour l'Afrique cen-
trale un régime très internationalisé, qui devait faire perdre
beaucoup de son importance à la question de savoir à quel
État appartenait telle ou telle partie du pays. C'est ainsi que
le chapitre premier de l’Acte général prescrit absolument la
porte ouverte: La liberté du commerce qui y est instituée ne
vise pas seulement ce que les traités de commerce de l’époque
entendaient par cette expression, savoir la défense de prohibi-
tions d'importation et d'exportation, mais aussi la défense de
tous droits d’entrée et de transit ; et, en outre, un régime très
libéral y est prévu, pour tous les étrangers, quelle que soit
leur nationalité. En ce qui concerne l'exercice de la naviga-
tion fluviale, l’Acte général contient — en plus de son article 2,
où se trouvent des prescriptions générales — un acte spécial
pour la navigation du Congo, qui constitue son chapitre IV;
i cet acte de navigation, de tous ceux qui existent, a le régime
le plus internationalisé ; les Puissances signataires estimaient
que les dispositions contenues dans son article 13 avaient une
importance telle qu’elles les reconnurent comme faisant désor-
mais partie du droit public international. Le Niger, quoique
en dehors de la partie de l’Afrique centrale déterminée dans
larticle premier, fut doté d’un Acte de navigation semblable
(chap. V). Le chapitre VI de l’Acte général tâche de mettre
de l’ordre dans les efforts colonisateurs en formulant des règles
sur l'occupation de territoires situés en dehors des possessions
des Puissances contractantes, et ceci même si ces territoires
sont situés dans d’autres parties de l'Afrique que le bassin du
Congo. Quant au chapitre II, il contient le germe de l’Acte
général de la Conférence de Bruxelles de 1890 sur la traite des
esclaves africains et reconnaît le devoir de protéger les indi-
gènes dans tout le bassin du Congo. Le chapitre III est en
quelque sorte la partie la plus intéressante, puisqu'il pousse
l’internationalisation jusqu’à la neutralisation: même en temps
de guerre, le régime très internationalisé et éminemment paci- :
fique du bassin du Congo devrait subsister, état de choses qui
se trouve prescrit impérativement dans les deux Actes de navi-
gation du Congo et du Niger (art. 25 et 33).

Il ressort de cette courte énumération que l’Acte de: Berlin
nous met en présence d’un cas dans lequel un grand nombre

72
133 A/B 63 (CHINN). — OP. INDIV. VAN EYSINGA

d’Etats, intéressés, de façon territoriale ou autre, à un vaste
territoire, l’ont doté d’un statut fort internationalisé, voire
d’une constitution conventionnelle par laquelle les intérêts
de la paix, ceux de « toutes les nations », ainsi que les inté-
rêts des indigènes, semblaient être le mieux garantis. De tels
régimes internationalisés ont été également établis dans d’autres
parties du monde.

L’Acte général de Berlin ne contient pas de clause de

dénonciation; il ne contient pas non plus de disposition
permettant aux Etats contractants de prendre séparément,
entre eux, certains arrangements particuliers en tant que ces
arrangements ne contreviendraient point aux dispositions de
l’Acte général, disposition qu’on trouve dans plusieurs conven-
tions collectives, par exemple dans l’article 15 de la Convention
internationale pour la protection de la propriété industrielle
de Paris du 3 mai 1883.
. En revanche, les Puissances réunies à Berlin estimaient
que le régime conventionnel du bassin du Congo devrait
pouvoir être revu de temps en temps. À cet égard, le rapport
signé par le baron de Courcel, plénipotentiaire français, et le
baron Lambermont, plénipotentiaire belge, centient l’observation
suivante (de Martens, N. R. G., 2me série, p. 401):

« La situation étant ce qu’elle est dans les régions du Congo, il
semble difficile et peut-être prématuré de tout prévoir et de tout
régler à l'avance.

En subordonnant toute modification des actes de la Conférence à
un accord des Puissances éclairées par les faits, on ferait leur juste
part aux exigences de l'avenir et au respect de la permanence de
vos décisions. »

Dans cet ordre d'idées, la disposition ci-après (art. 36)
fut insérée dans le chapitre VII de l'acte:

« Les Puissances signataires du présent Acte général se réser-
vent d’y introduire ultérieurement et d’un commun accord les
modifications ou améliorations dont l'utilité serait démontrée par
l'expérience. »

La portée législative de l’article se trouve par conséquent
dans le fait que les Etats qui, groupés, avaient établi le statut
international de l'Afrique centrale, avaient prévu, comme
partie intégrante de leur « union », des revisions périodiques.
Mais, par là, l’article prescrit en même temps, et d’une façon
expresse, que seul le consentement de toutes les parties
contractantes peut modifier l’Acte de Berlin. Cela exclut
une modification par quelques-unes seulement des parties
contractantes, modification qui, du reste, se concevrait mal
pour une convention dotant un vaste territoire d’un statut
international. L’Acte général de Berlin ne crée pas un certain

72
134 A/B 63 (CHINN). — OP: INDIV. VAN EYSINGA

nombre de relations conventionnelles entre un certain nombre
d'États, relations qui peuvent être remplacées pour quelques-
uns de ces États par d’autres relations conventionnelles ; il
nétablit pas un ensemble de normes dites « dispositives »,
mais il dote le bassin du Congo d’un régime, d'un statut,
d’une constitution. Ce régime, qui forme une unité, peut être
modifié; mais, pour cela, l’accord de toutes les Puissances
contractantes est requis. On aboutirait à un imbroglio juri-
dique inextricable si l’on voulait estimer possible, par exemple,
que le régime de neutralisation prévu par l’article 11 de l’Acte
général de Berlin fût en vigueur pour certaines Puissances
contractantes, alors qu'il aurait cessé de l'être pour certaines
autres.

Du reste, l’article 36 de l’Acte de Berlin ne fait que reprendre,
surabondamment, le « principe essentiel du droit des gens »,
formulé — et non pas pour la première fois — par le Pro-
tocole de Londres de 1871. En effet, c'est d’un commun
accord, savoir «a la suite de l’assentiment » de toutes les
Puissances contractantes de l’Acte général de Berlin, que celui-ci
peut être modifié. Cela aurait été vrai même si l'article 36
n'avait pas existé.

Il est intéressant de noter avec quelle exactitude consti-
tutionnelle l’Acte général de Berlin a été modifié lors de la
Conférence de Bruxelles sur la traite (1890). Était présent
à cette conférence un Etat non contractant de l’Acte général de
Berlin, la Perse. Ce pays pouvait collaborer à l’Acte général
sur la traite, mais non pas à la revision de l’Acte général de
Berlin, auquel il n’avait pas adhéré. C’est pourquoi la Déclara-
tion de Bruxelles, modifiant l’Acte général de Berlin, porte:

« Les Puissances, réunies en Conférence à Bruxelles, qui ont
ratifié l’Acte général de Berlin du 26 février 1885 ou qui y ont
adhéré,

Sont convenues de faire la déclaration suivante:

Les ratifications de la présente déclaration seront échangées
en même temps que celles de l’Acte général du même jour. »

En 1919, certaines des Puissances contractantes de l’'Acte
général de Berlin, parmi lesquelles les deux États qui ont
porté la présente affaire devant la Cour, ont agi d’une tout
autre manière. Sans prier les autres Puissances contractantes
de prendre part à la conférence, ils ont estimé pouvoir y
modifier inter se l'Acte général de Berlin. Il paraît clair que,
de cette façon, ils ont agi à l'encontre non pas seulement d’un
principe essentiel du droit des gens, mais aussi de l’article 36

73 °
135 A/B 63 (CHINN). — OP. INDIV. VAN EYSINGA

de l’Acte général de Berlin, prescrivant expressis verbis que
des modifications ne pourraient être introduites dans l’Acte
général que d’un commun accord. Il s’agit ici d’une situation
juridique qui est d’ordre public et dont une juridiction doit
tenir compte d'office. Si la Cour l'avait fait, elle aurait appli-
qué uniquement l’Acte de Berlin. Il y a lieu de relever ici que la
validité de la Convention de Saint-Germain ne saurait, comme
la Cour semble l’estimer, dépendre de la question de savoir si,
oui ou non, cette validité a été contestée par un gouvernement ;
du reste, la Cour n’a pas étudié cette question. En appliquant
l’Acte de Berlin, la tâche de la Cour se fût trouvée singulière-
ment facilitée par le fait que, pour les rapports juridiques en
cause dans l’affaire Chinn, les articles 3 et 5 de la Convention
de Saint-Germain ont simplement repris les articles 5 et 13 de
VActe général de Berlin.

En formulant les observations qui précédent, le soussigné
n’a pas perdu de vue que, jusqu'à un certain point, les
parties à un litige ont la faculté d’établir dans le compromis
des règles de droit que la juridiction à laquelle elles s’adres-
sent doit appliquer. C'est ce que l’article 38 du Statut de la
Cour prévoit, entre autres, lorsqu’il dit que « La Cour applique
les conventions internationales .... spéciales, établissant des
régles expressément reconnues par les Etats en litige. » Quoique
le compromis dans la présente affaire soit muet sur la
question de savoir quelles régles de droit la Cour devrait
appliquer, et quoique, partant, il ne constitue pas une conven-
tion spéciale établissant des régles expressément reconnues
par la Grande-Bretagne et la Belgique, on pourrait peut-étre
se demander si, les deux Parties. ayant, dans la procédure
tant écrite qu’orale, clairement indiqué qu’elles se considé-
raient liées par la Convention de Saint-Germain, il n’en résulte
pas que cette convention est pour elles une source immédiate
de droit conventionnel spécial, applicable dans l'espèce.

Même si l’on voulait se placer dans cet ordre d'idées, il parat-
trait difficile d'admettre que les deux Parties aient pu se pré-
valoir de la Convention de Saint-Germain.

Si, dans un cas donné, il n’existe pas de droit international
ou si ce droit est incertain, on comprend que les parties, en
s'adressant à une juridiction internationale, déterminent en
même temps le droit à appliquer. L'exemple classique de cette
manière d'agir est l'affaire de l’Alabama entre les Etats-Unis
d'Amérique et la Grande- -Bretagne; à l’époque, c’est-à-dire après
la guerre de Sécession, le droit de la neutralité qui, d’après la
manière de voir des États- Unis, avait été violé par la Grande-
Bretagne, était très incertain. Dans un compromis signé le 8 mai
1871, les deux Parties ont alors formulé les trois fameuses
règles de Washington, lesquelles devaient être appliquées par le

74
136 A/B 63 (CHINN). — OP, INDIV. VAN EYSINGA

‘tribunal d'arbitrage prévu par le même compromis. Ce sont ces
règles qui, plus tard, ont été codifiées par la treizième Conven-
tion de la Deuxième Conférence de la Paix de 1907 concernant
les droits et les devoirs des Puissances neutres en cas de guerre
maritime.

L'affaire soumise à la Cour présente un tout autre aspect.
Or, dans cette affaire — et abstraction faite des arguments que
le Royaume-Uni veut tirer du droit commun non écrit, argu-
ments que la-présente opinion laisse de côté, comme il a été
dit —, les obligations internationales de la Belgique, que la Cour
doit déterminer, se trouvent dans un traité collectif, celui de
Berlin, modifié en 1890 à Bruxelles, traité qui ne peut être
modifié que d’un commun accord. I1 semble clair que les deux
Parties n’ont pas le droit de changer cette base conventionnelle
par des constatations émises lors d’une procédure. En effet, on
ne saurait admettre que, ce qu’une fraction du groupe des États
contractants de Berlin n’a pu faire légitimement, savoir modi-
fier l’Acte général de Berlin, deux de ces Etats seulement l’aient
pu, et non pas même par une convention (le compromis), mais
par des déclarations contenues dans les pièces écrites et dans
les plaidoiries d’une procédure judiciaire.

Le soussigné ne peut pas s'empêcher à cette occasion d’expri-
mer ses regrets que la Cour se trouve souvent appelée a se
prononcer sur des conventions collectives intervenues a la suite
de la guerre mondiale, sans pouvoir disposer des actes des réu-
nions où les conventions ont été établies, actes qui restent secrets.

Le manque d’informations qui en résulte s’est fait à nouveau
ressentir dans la présente affaire.

*

Le ressortissant britannique Chinn exerçait sur le Congo et
avec ses propres navires l’industrie du transport des marchan-
dises, et, en outre, il exploitait à Léopoldville un chantier, Lors
de la crise économique qui sévit aussi dans le bassin du Congo,
le Gouvernement belge, par une décision du 20 juin 1931, renou-
velée à plusieurs reprises, réduisit en somme à un franc la tonne
les frais du transport à la descente effectué par l’Union natio-
nale des Transports fluviaux (Unatra), société se trouvant sous
le contrôle effectif du Gouvernement. Le Gouvernement britan-
nique prétend que, par suite de ce dégrèvement massif, qui
pratiquement réduit à la gratuité les transports à la descente
effectués par |’Unatra, le fret a dû se concentrer à tel point
entre les mains de cette société, qu’elle s'est trouvée en pos-
session d’un monopole de fait rendant commercialement impos-
sible au sieur Chinn de continuer son industrie ; si, à côté de
J’Unatra, quelques rares entreprises ont été à même de

75
137 A/B 63 (CHINN). — OP. INDIV. VAN EYSINGA

\

continuer à travailler, c’est qu’elles pouvaient transporter leurs
propres produits, tandis que, à côté de l'Unatra, l’entreprise du
sieur Chinn était la seule qui ne transportait que des marchan-
dises appartenant à des tiers.

Le Gouvernement britannique estime qu’il ressort de ces
faits que la mesure prise par le Gouvernement belge est en
opposition avec la liberté de navigation et l'égalité commerciale
auxquelles le sieur Chinn avait un droit en vertu de la Conven-
tion de Saint-Germain. Et, subsidiairement, le Gouvernement
britannique soutient que le Gouvernement belge, contrairement
à la même convention, aurait, par la mesure conférant un
monopole de fait à la société belge, opéré une discrimination
au détriment de la seule entreprise qui, comme l’Unatra, ne

s

transportait que des marchandises appartenant à des tiers.

Le Gouvernement belge répond que, en prenant à l'égard de
l'Unatra, société effectivement contrôlée par lui, la mesure
de dégrèvement massif, il est nettement resté dans la sphère de
la gestion de l'industrie fluviale nationale; cette sphère serait
tout autre que celle à laquelle appartient l'exercice de la navi-
gation, savoir la sphère du régime de la navigation. En ce qui
concerne la gestion de l’industrie fluviale nationale, la souveraineté
des Etats riverains reste entière et ne saurait être touchée, ni
par la liberté de navigation prescrite par la Convention de Saint-
Germain — liberté qui fait partie d’un tout autre domaine —,
ni par l'égalité de traitement commerciale ou autre prévue par
la même convention. Cette dernière manière de voir ressort
de la réponse que l’agent belge a donnée à la question qui lui
avait été posée au début de l'audience de la Cour du 26 octo-

bre 1934.

La présente opinion dissidente s’occupera en premier lieu de
la question de Végalité de traitement.

*

Aprés avoir constaté qu’en employant le terme « liberté de
commerce » dans le bassin du Congo, on avait pour objet de
conférer aux commerçants de tous les pays la garantie qu’aucun
droit d’entrée et aucun droit de transit ne serait levé et que
leurs marchandises subiraient seulement des impôts modérés,
destinés uniquement à pourvoir aux nécessités administratives,
le plénipotentiaire britannique, sir Edward Malet, dès la pre-
mière séance (15 nov. 1884) de la Conférence de Berlin, ajoutait :

« Mais je pense que la Conférence, après un mûr examen de la
question, reconnaîtra la nécessité de pourvoir, d’une manière plus
détaillée, à l'égalité absolue du traitement des sujets de toutes les

76
138 A/B 63 (CHINN), — OP. INDIV. VAN EYSINGA

Puissances, en ce qui concerne les droits et les impôts directs et
indirects, la résidence, la liberté de faire le commerce et de voyager,
l'emploi de routes et de chemins de fer, le cabotage, et la liberté de
religion. » (De Martens, p. 205.)

C'était exprimer le désir de Végalité absolue du traitement
pour les sujets de toutes les nations, nationaux ou étrangers,
se trouvant dans le bassin du Congo. Du reste, cette égalité
était déjà contenue dans la seconde phrase de l'alinéa 5 du
projet de déclaration sur la liberté de commerce, soumis par
le Gouvernement allemand à la Conférence, et qui est à la base
de la première partie de l’Acte de Berlin; cette phrase a la
teneur suivante: « Les étrangers y jouiront indistinctement
du même traitement et des mêmes droits que les nationaux. »
(De Martens, p. 208.) Le plénipotentiaire britannique entendait
suggérer que la courte phrase du projet allemand devait être
développée et précisée.

C'est ce que fit, en effet, la Commission chargée d'examiner
la déclaration sur la liberté du commerce, dont le président
était le baron de Courcel, et le rapporteur le baron Lamber-
mont. Pour le point dont il s’agit, le rapport s'exprime
ainsi: « Le paragraphe 2 du même article [l’article 5 de l’Acte
général] a trait aux droits des étrangers. Pour développer le
commerce, il ne suffit pas d'ouvrir les ports ou d’abaisser les
barrières douanières. Il n’y a pas de commerce sans commer-
çants. Si l’on veut attirer les commerçants vers des contrées
lointaines et encore imparfaitement connues, il.faut entourer
de garanties ce qui les intéresse essentiellement, leurs personnes,
leurs biens, l’acquisition des propriétés, les héritages, l’exer-
cice des professions. Tel est le but de la stipulation qui
termine l'article V. Elle ne protège pas seulement les com-
merçants, elle vise tous les étrangers et les pionniers de la
civilisation comme ceux du négoce. Elle a rencontré l’assenti-
ment unanime de la Commission. » (De Martens, p. 254.)

Le résultat de cet assentiment unanime fut l'alinéa 2 de
Particle V de l’Acte de Berlin portant:

« Les étrangers y jouiront indistinctement, pour la protection
de leurs personnes et de leurs biens, l’acquisition et la transmis-
sion de leurs propriétés mobilières et immobilières et pour l’exer-
cice des professions, du même traitement et des mêmes droits
que les nationaux. »

Il semble clair que la prescription que « les étrangers jouiront
indistinctement … du même traitement et des mêmes droits que
les nationaux » et « l'égalité absolue du traitement des sujets
de toutes les Puissances » désirée par le plénipotentiaire bri-
tannique sont la même chose. En effet, l’Acte général de Berlin
prescrit l'égalité absolue du traitement individuel pour tous

77
139 A/B 63 (CHINN). — OP. INDIV. VAN EYSINGA

ceux qui séjournent dans le bassin du Congo, et chaque inéga-
lité de traitement va à l'encontre de l’Acte de Berlin.

Les auteurs de l’article 3 de la Convention de Saint-Germain
ont-ils voulu modifier cet état de choses? Certes, ils ont
entendu restreindre le groupe des personnes devant bénéficier
de Végalité de traitement ; tandis que l’Acte général de Berlin
visait les ressortissants de n’importe quelle nationalité, l’article 3
de la Convention de Saint-Germain vise seulement les ressor-
tissants d’un certain nombre d’Etats. Mais rien n'indique que,
au sein du groupe ainsi restreint, l’égalité individuelle ne conti-
nuerait pas d’être de droit. Cette égalité individuelle, si carac-
téristique pour l’œuvre de Berlin qui a internationalisé sous
tant de rapports le régime juridique du bassin du Congo, n’a
pas été touchée par la Convention de Saint-Germain. C'est ce
qui résulte de plusieurs des articles de cette dernière. Si, par
exemple, l’article premier maintient une complète égalité com-
merciale entre les ressortissants de tous les Etats contractants,
elle vise une égalité de traitement entre tous ces individus
considérés comme un groupe. La même observation peut être
faite pour l’article 5, alinéa 2, qui veut que les bateaux appar-
tenant aux ressortissants de n'importe quel État contractant
soient traités, sous tous les rapports, sur le pied d’une parfaite
égalité. Pourrait-il en être autrement pour l’article 3, dont la
genèse à Berlin, qui vient d’être rappelée, démontre si claire-
ment l'intention de traiter sur le pied d’une parfaite égalité tous
ceux qui, dans le bassin du Congo, exerceraient une profession ?

De ce qui précède, il ressort que l'inégalité de traitement
créée par la mesure du Gouvernement belge du 20 juin 1931,
au bénéfice de l’Unatra et au détriment de la seule autre entre-
prise qui, sur le Congo, ne transportait que des marchandises
appartenant à des tiers, l’entreprise du sieur Chinn, est en
opposition avec les obligations internationales du Gouvernement
belge vis-à-vis du Gouvernement du Royaume-Uni.

*

Pour ce qui est de la relation entre la mesure du Gouver-
nement belge du 20 juin 1931 et la liberté de navigation
fluviale prescrite par l’article 5 de la Convention de Saint-Ger-
main, le Gouvernement belge soutient, comme on la relevé,
que cette mesure, se mouvant dans la sphère de la gestion de
l'industrie fluviale nationale où la souveraineté de l’État rive-
rain est entière, ne saurait jamais être en opposition avec la
liberté de navigation, qui se meut dans une tout autre sphère.

Il y a lieu de se demander si cette distinction des deux
sphères séparées n’est pas plutôt arbitraire ; elle ne repose cer-
tainement pas sur le droit international fluvial tel qu'il s’est

78
140 A/B 63 (CHINN). — OP. INDIV. VAN EYSINGA

développé depuis le Congrès de Vienne de 1815. On sait que
les articles 108 à 116 de l’Acte final de Vienne sont à la base
de l’Acte général de Berlin de 1885 (voir le préambule de cet
acte, sous les nos 4 et 5), et que le Gouvernement belge, dans
la présente affaire, a, à plusieurs reprises, fait allusion à ces
articles de Vienne.

Lorsque Talleyrand — c'était probablement lui — proposa,
en 1814, la disposition qui est devenue l’article V des premiers
traités de paix de Paris, ceux du 30 mai 18r4, article qui, de
la sorte, a inauguré la réglementation générale internationale
de la navigation sur les fleuves internationaux, il envisageait
la navigation fluviale non pas comme ayant « sa fin en elle-
même », comme constituant « un principe qui se satisfait à Iui-
même », ainsi que le veut la thèse belge (plaidoiries du 24 oct.
1934, après-midi), mais comme une fonction du commerce
international. Il suffit de lire l’article V des traités de paix de
1814, dont la teneur est la suivante:

« La navigation sur le Rhin, du point où il devient navigable
jusqu’à la mer et réciproquement, sera libre, de telle sorte qu’elle
ne puisse être interdite à personne; et l'on s’occupera au
futur Congrès des principes d’après lesquels on pourra régler
les droits à lever par les États riverains, de la manière la plus
égale et la plus favorable au commerce de toutes les nations.

Il sera examiné et décidé de même, dans le futur Congrès,
de quelle manière, pour faciliter les communications entre les
peuples et les rendre toujours moins étrangers les uns aux autres,
la disposition ci-dessus pourra être également étendue à tous
les autres fleuves qui, dans leur cours navigable, séparent ou
traversent différents États. »

En effet, dès le début, la liberté de navigation fluviale a
compris aussi bien l’aspect nautique, dans le sens de liberté de
circuler, que l’aspect commercial; du texte cité il ressort que
l’article V des traités de paix de 1814 veut que la bre navi-
gation du Rhin et d’autres fleuves internationaux soit réglée
par le congrès qui se réunirait à Vienne, de telle façon que
les droits de navigation — droits qui naturellement seraient
en premier lieu des droits sur les marchandises transportées sur
le fleuve, tels qu’ils se trouvaient prévus alors par l’article 99 de
la Convention sur l'octroi du Rhin de 1804 — seraient établis
de la manière la plus égale et la plus favorable au commerce de
toutes les nations. On le voit, dès le commencement, la liberté
de navigation fluviale a été comprise comme fonction du
commerce international, et elle ne s’est jamais suffi a elle seule,
en tant que liberté de circuler. Ce lien intime et, on pourrait dire,
indissoluble, entre la navigation et le commerce se retrouve
dans l’article 109 de l’Acte final de Vienne: « La navigation

. sera entiérement libre, et ne pourra, sous le rapport du

79
XA4I A/B 63 (CHINN). — OP. INDIV. VAN EYSINGA

commerce, être interdite à personne ; bien entendu que l’on se
conformera aux règlements relatifs à la police de cette navigation,
lesquels seront conçus d’une manière uniforme pour tous, et
aussi favorables que possible au commerce de toutes les nations. »
Et les trois articles qui suivent s'occupent du droit de navi-
gation prélevé sur les marchandises. C'est cette liberté de navi-
gation commerciale que VActe général de Berlin de 1885, aux
termes de son préambule, a prévue également pour le Congo
et ses affluents, et rien n'indique que les auteurs de Varticle 5
de la Convention de Saint-Germain aient voulu modifier cet
état de choses. |

En quoi consistent maintenant les devoirs des Etats riverains
d’un fleuve international en vue de la liberté de navigation ?
A un certain stade de la procédure, l’agent belge l’a très bien
formulé lorsqu'il dit que « la liberté de navigation implique
toutes les actions, par exemple, en matière de travaux d’entre-
tien, et toutes les omissions, par exemple, en matière d’entraves
ou obstacles, requises pour que cette liberté soit effective »
(Duplique belge, par. 32). Dans la présente affaire, il ne s’agit
que du second côté des devoirs: ne rien faire qui puisse
entraver la liberté effective de la navigation.

Certaines des actions entravant la libre navigation commer-
ciale sont nommées expressément dans les articles 109 et
suivants de l’Âcte final de Vienne et dans les conventions flu-
viales postérieures. En partie, il s’agit là d’actes qui, en eux-
mêmes, sont parfaitement licites, mais qui deviendraient
illicites s’ils étaient appliqués de façon à mettre des entraves à
la libre navigation. C’est ainsi que l’article 115 de. l’Acte final,
de Vienne prescrit que : « On empêchera, par des dispositions
réglementaires, que l'exercice des fonctions des douaniers ne
mette pas d’entraves à la navigation. » Et ces entrayes défen-
dues à la navigation ne sont pas seulement des actes de nature
à anéantir une entreprise de navigation, de sorte qu'un Etat
riverain pourrait licitement tout faire contre une telle entre-
prise pourvu que celle-ci reste en vie; car, bien plus, il est du
devoir des États riverains du fleuve international d'encourager
et de favoriser la navigation. C'est ainsi qu'aux termes de
l’article 109 les règlements relatifs à la police de la navigation
doivent être « aussi favorables que possible » au commerce de
toutes les nations, et qu'aux termes de l’article 111 les tarifs
de droits de navigation prélevés sur les marchandises transpor-
tées doivent être dressés en partant du point de vue qu'il faut
« encourager le commerce en ‘facilitant la navigation » En
effet, il ne suffit pas que les États riverains du fleuve interna-
tional s’abstiennent d’actes qui entravent la libre navigation
d'un navigateur à tel point que celui-ci ne puisse pas continuer

80
142 A/B 63 (CHINN). — OP. INDIV. VAN EYSINGA

son industrie fluviale ; l’entrave prohibée commence déjà plus
tôt, savoir lorsque la liberté de navigation n’est plus effective.
C'est une question purement de fait de décider si, dans un cas
donné, la libre navigation effective a été réduite à néant, oui
ou non; la décision peut ne pas être facile, mais un juge doit
s'attendre à se voir souvent en face de questions de fait difficiles.

Si tous les actes d’un État riverain qui, dans un cas donné,
ont pour conséquence de mettre fin à la libre navigation
effective sont prohibés, pourquoi serait plus licite la mesure
prise par un gouvernement riverain et qui favoriserait l’une
des deux entreprises de navigation pures et simples existant
sur un fleuve international, à tel point que l’autre non seule-
ment en souffre, mais est obligée de cesser son activité ?
Tel est l'acte que le Gouvernement britannique reproche à la
Belgique, en le dénommant avec beaucoup de raison Ia créa-
tion d’un monopole de fait, et il semble clair que, s’il était
prouvé que la liberté de navigation commerciale a laquelle le
sieur Chinn a un droit est devenue non effective, a la suite de
la mesure du Gouvernement belge du 20 juin 1931, la réponse
au premier point de l’article premier du compromis devrait être
affirmative également en vertu de l’article 13 de l’Acte général
de Berlin, lequel, pour des rapports juridiques comme ceux du
litige actuel, est repris par l'article 5 de la Convention de
Saint-Germain. S'il n’y a pas de doute qu'un gouvernement
riverain n’a pas le devoir de procurer à un navigateur étranger
une clientèle, il est vrai aussi qu’il n’a pas le droit de lui
enlever sa clientèle en conférant un monopole de fait à une
autre entreprise de transports fluviaux.

Les observations qui précèdent suffisent pour démontrer que
la thèse belge, d’après laquelle la mesure du 20 juin 1931
ne saurait jamais être en opposition avec la liberté de navi-
gation, est arbitraire. Si le paragraphe 30 de la Duplique
belge dit que les deux sphères distinctes, celle du régime de
l’industrie fluviale nationale et celle du régime de la navi-
gation, ont été toujours reconnues comme telles dans la
pratique et la jurisprudence, il y a lieu de se demander si
cette constatation cadre bien avec la réalité.

Il importe toutefois d'examiner encore de près la thèse
des deux sphères distinctes.

Est-ce que, d’après les explications mêmes de l’agent belge,
elles sont aussi distinctes qu'il le prétend? Aux termes des
plaidoiries du 24 octobre 1934, après-midi, les lois fiscales
peuvent entraver la liberté de navigation et, partant, appar-
tiennent à la sphère de la navigation (« serait également
contraire à cette liberté un régime de fiscalité incompatible
avec l'idée de liberté »). D’après ces mêmes plaidoiries, les
lois fiscales appartiennent nettement à l’autre sphère, celle
de la gestion de l'industrie fluviale nationale. («« Dans ce

8T
143 A/B 63 (CHINN). — OP. INDIV. VAN EYSINGA

domaine de la gestion, nombreuses sont les mesures qu'il » —
c'est-à-dire l'État — « peut prendre. Sa législation fiscale
peut être plus ou moins onéreuse. ») IL s’ensuit que l’'impor-
tante matiére de la législation fiscale appartient aux deux
sphéres que la thése belge s’efforce de séparer. La séparation
semble perdre par là beaucoup de sa netteté, et la question
se pose 4 nouveau: Pourquoi la mesure prise par un gouver-
nement riverain, à la suite de laquelle une industrie de
navigation fluviale se trouverait anéantie, n’appartiendrait-elle
pas également à la sphère du régime de la navigation ?

- Il y a plus. Pour construire une sphère de la gestion de
l’industrie fluviale nationale distincte de celle de la naviga-
tion, force a été de restreindre autant que possible cette dernière
sphère. La thèse belge croit pouvoir y arriver en s’attachant à
la notion de navigation que la Cour même aurait établie
dans son avis consultatif sur la compétence de la Commission
européenne du Danube entre Galatz et Braïla. Mais, en ce
faisant, la thèse belge semble oublier que l'avis, qui, entre
autres, portait sur l'étendue de la compétence de la Commission,
se base sur la question de savoir jusqu'où s’étend la navi-
gation, et observe à cet égard que la navigation se pratique
non pas seulement sur le fleuve même, mais aussi jusque
dans les ports. C'est uniquement l'aspect territorial de la
navigation qu’il importait de mettre en lumière dans l'avis,
les autres aspects pouvant rester dans l’ombre. La Réplique
britannique le fait observer à juste titre dans son para-
graphe 45, et la Duplique belge semble le reconnaître dans
la phrase par laquelle débute son paragraphe 33. Cependant,
dans sa plaidoirie, l’agent belge aime à revenir à l’avis consul-
tatif en l'affaire du Danube.

Si la thèse belge tâche de restreindre la notion de navigation
en se basant sur cet avis, qui n’est pas pertinent, elle tâche de
restreindre la notion de liberté de navigation en s’attachant
à l’article 10g de l’Acte final de Vienne de 1815. D'après le
paragraphe 39 du Contre-Mémoire belge, cette stipulation
aurait déjà indiqué « la portée de la liberté de navigation ....
reconnue(s) sur les cours d’eau que l'acte concerne: c’est
la liberté consistant à ne pas être exclu par une interdiction
de l'autorité ». Mais, au paragraphe 32 de la Duplique belge,
dont il a déjà été fait mention, la sphère de la navigation
se trouve singulièrement élargie. La constatation précitée du
Contre-Mémoire s'y trouve reléguée au plan de « réflexions
émises à titre exemplatif », et qui doivent être complétées
en ce sens que la liberté de navigation implique « toutes les
actions, par exemple, en matière de travaux d'entretien,
et toutes les omissions, par exemple, en matière d’entraves ou
obstacles, requises pour que cette liberté soit effective ».
Comme on l’a déjà relevé, ce complément est exact. Toutefois,

82
144 A/B 63 (CHINN). — OP. INDIV. VAN EYSINGA

quand on se souvient que l’Acte final de Vienne ne parle
pas de la navigation dans son aspect purement nautique,
ayant «sa fin en elle-même », mais de la navigation sous
le rapport du commerce, le complément apporté par la Dupli-
que belge doit nécessairement impliquer que le régime de la
navigation comprend l'acte du gouvernement riverain. par
lequel l’industrie de navigation fluviale d’un particulier se
trouverait anéantie; ce cas, d’après le Gouvernement bri-
tannique, est celui du sieur Chinn.

L'arrêt reconnaît « que la liberté de la navigation et la
liberté du commerce sont, en principe, choses distinctes ».
Toutefois, l’arrêt estime que, dans la- présente affaire, il n’y
a pas lieu d'envisager séparément la liberté de la navigation
et celle du commerce. Le soussigné ne saurait partager cette
manière de voir, et il ne comprend pas pourquoi on devrait,
dans la présente affaire, abandonner la règle générale reconnue
à juste titre par l'arrêt. Si la thèse belge veut entendre, par
liberté de navigation fluviale, uniquement la liberté de circuler,
en laissant de côté l'élément commercial, l'arrêt, dans la
présente affaire, adopte le point de vue absolument opposé et
interprète la liberté de navigation fluviale par des dispositions
sur la liberté de commerce. La vérité se trouve au milieu:
la liberté de navigation fluviale a certainement un côté com-
mercial; mais elle est une notion indépendante et n’est pas
déterminée par des dispositions sur la liberté de commerce.

Si, dans un cas d’espéce, pour mesurer l'aspect commercial
de la liberté de la navigation fluviale, on entend faire emploi
d’autres dispositions conventionnelles relatives à la liberté du
commerce, il faut reconnaître que, s’il n’y a pas de dispositions
à cet effet, c'est-à-dire si la liberté du commerce est conven-
tionnellement inexistante, l'aspect commercial de la liberté de
navigation fluviale est réduit à zéro. Cette conséquence, à
elle seule, devrait suffire pour que l'on soit très prudent en la
matière.

L'hypothèse envisagée n'est du reste aucunement un casus
non dabilis. Tl serait facile de citer des fleuves internationaux
dont l’acte de navigation prescrit la liberté de navigation sans
que — dans l'acte lui-même ou dans une autre convention —
il y ait de clause sur la liberté de commerce. Si le raisonne-
ment de l’arrêt était exact, la liberté de navigation serait alors
réduite à la liberté de circulation. Le raisonnement revient à
vouloir interpréter un article sur la notion de liberté de
navigation, notion bien connue dans le droit international fluvial,
par d’autres éléments qui sont du domaine de la liberté du
commerce et qui peuvent entrer en jeu dans une proportion

83
145 A/B 63 (CHINN). — OP. INDIV. VAN EYSINGA

variant de zéro à cent pour cent. La liberté de navigation
sur les fleuves internationaux, posée à Vienne, reprise à Berlin
et non abandonnée à Saint-Germain, deviendrait de la sorte
une notion bien peu stable.

Une interprétation qui conduit à de telles conséquences ne
peut pas être bonne. -

Et, en effet, il serait plus exact de considérer. que la liberté
de navigation sur les fleuves internationaux existe en soi et
indépendamment de ce que d’autres clauses conventionnelles, .
liant les pays riverains, disent ou ne disent pas sur la liberté
de commerce. Le droit des fleuves internationaux, tel qu'il s’est
développé dans un grand nombre de conventions, veut que,
sur certaines voies de communication importantes pour le com-
merce international, il existe une libre navigation, du point de
vue du commerce également; ce qui, entre autres, caractérise
cette liberté de navigation, c'est précisément qu’elle est indé-
pendante de ce qui est de droit dans les autres parties du
territoire des pays riverains du fleuve international.)

“Il n’en est pas autrement pour le Congo. Lorsque la Conférence
de Berlin a doté le bassin du Congo d’un statut international,
il'a attaqué la matière de différents côtés: liberté de commerce,
régime des indigènes, neutralisation, acte de navigation pour le
Congo et ses affluents, etc. Il en est résulté certains doubles
emplois. C'est ainsi que la navigation sur le Congo et ses
affluents se trouve déjà visée dans l’article 2, qui se trouve
dans le chapitre premier de l'Acte général. Mais la liberté de
navigation prescrite dans l’article 13 a gardé exactement la
même valeur indépendante qu’elle possède dans de nombreuses
autres conventions concernant la navigation sur des fleuves
internationaux. Et rien n'indique qu'il en serait autrement
pour les articles 5 à 9 de.la Convention de Saint-Germain.

Des observations qui précèdent, il ressort que, s’il était
prouvé que la mesure prise par le Gouvernement belge le
20.juin 1931 a pratiquement réuni dans les mains de l’Unatra
les transports fluviaux, en les rendant commercialement impos-
sibles au sieur Chinn, — le seul navigateur sur le fleuve qui,
avec l’Unatra, ne transportait que des marchandises apparte-
nant à des tiers, — cette mesure serait en opposition avec la
navigation entièrement libre que l’article 13 de VActe général
de Berlin, repris pour les rapports juridiques comme ceux du
présent litige par l'article 5 de la Convention de Saint-Germain,
accordait au sieur Chinn. La. mesure constituerait même un
exemple | caractéristique d’atteinte portée a la Jiberté de. la
navigation . fluviale.

Cependant, lés faits allégués par le Gouvernement britannique
— l'impossibilité pour le sieur Chinn de continuer commerciale-
ment son industrie de transport, et ceci comme conséquence

84
146 A/B 63 (CHINN). — OP. INDIV. VAN EYSINGA

de la mesure prise par le Gouvernement belge le 20 juin 1937
— n'ont pas été prouvés. Le Gouvernement britannique a bien
présenté un nombre considérable de chiffres et de statistiques
concernant d’une part les quantités de marchandises transpor-
tées sur le Congo par les différents transporteurs avant et après
l'entrée en vigueur de la mesure du 20 juin 19371, le rer juillet
193x, et, d’autre part, la façon dont la flotte congolaise se
trouvait répartie entre les différents transporteurs avant
et après le rer juillet 1931, etc. Il ressortirait de ces chiffres et
statistiques que la mesure prise par le Gouvernement belge
avait conféré à l’Unatra une position de monopole de fait,
empêchant le sieur Chinn de continuer ses transports fluviaux.

D'autre part, le Gouvernement belge ne s’est pas borné
à soutenir que cette mesure du 20 juin 1931, rentrant dans la
sphère de la gestion de l’industrie fluviale nationale, ne pou-
vait, par conséquent, pas être en opposition avec la liberté de
navigation conventionnelle, liberté qui se meut dans la sphère
distincte du régime de Ja navigation; il a, de plus, présenté
un nombre considérable de chiffres et de statistiques desquels
il ressortirait que le sieur Chinn aurait très bien pu continuer
son industrie de transports fluviaux après l'entrée en vigueur
de la mesure du 20 juin 1931, savoir le rer juillet 1931.

Il est clair que l’évolution des faits à la suite de la mesure
précitée ne peut pas concorder à la fois avec les assertions des
deux Parties qui se contredisent pratiquement sur toute la ligne.

Dans ces conditions, l'agent britannique, lors de l'audience
du 23 octobre 1934, a suggéré que la Cour, usant des pouvoirs
dont elle dispose, provoque une enquête sur les faits. L'agent
belge, dans la même audience, a constaté que la Cour, par
son Statut, avait le pouvoir de donner satisfaction au désir
exprimé par l'agent britannique et s’en est rapporté à sa
sagesse.

A cet égard, il y a lieu d'observer qu’en effet l’article 50
du Statut de la Cour confère à celle-ci le droit de confier
à tout moment une enquête ou une expertise à toute personne,
corps, bureau, commission ou organe de son choix. Dans
la présente affaire, plusieurs raisons militaient, semble-t-il, en
faveur d’une telle expertise. Or, le texte du premier point
de l’article premier du compromis veut que la Cour tienne
compte de toutes les circonstances du cas (« Having regard
to all the circumstances of the case.... »). Ces mots sont fort
bien a leur place dans une affaire qui, comme celle-ci, dépend
tellement de l’appréciation de faits; en effet, il n’y a jamais
eu devant la Cour d'autre affaire où les faits aient été contro-
versés à ce point.

Il y a plus. La Cour n’est liée par aucun système de preuves,
que la procédure soit instituée par un compromis ou par une

A

requête. Sa tâche est de collaborer à l'établissement de la
85
147 A/B 63 (CHINN). — OP. INDIV. VAN EYSINGA

vérité objective. Certes, il appartient naturellement aux parties
à un compromis d'apporter autant que possible la preuve de
leurs assertions, et les Gouvernements en cause n’y ont pas
manqué, ne fût-ce que parce que leurs intérêts le leur dic-
taient. Mais, lorsqu'une partie s’est efforcée de fournir la
preuve de ses allégations et reconnaît qu’elle n’a peut-être
pas réussi, et lorsqu'elle suggère à la Cour d'appliquer l'arti-
cle 50 de son Statut, la Cour doit avoir des raisons très
fortes pour ne pas entrer dans cette voie, et cela d'autant
plus si, comme en l'espèce, les faits à établir se sont tous
produits en dehors du territoire de la partie qui les allègue.
La Cour ne saurait omettre aucun moyen lui permettant
d'atteindre la vérité objective; en matière de preuves, le
Statut de la Cour prévoit, non pas une Cour passive, mais
une Cour active.

*#

Pour les raisons qui viennent d’être exposées, le soussigné
ne saurait se rallier à l’arrét de la Cour.

(Signé) v. EYsINGA.

86
